Citation Nr: 0019047	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
schizophrenia, residual-type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
July 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

REMAND

The veteran contends his service-connected psychiatric 
disability (schizophrenia) has increased in severity and 
warrants a higher disability evaluation.  An allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The veteran's contention, alone, is therefore 
sufficient to well ground his claim.  

Once a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  This duty to assist includes affording the 
veteran a medical examination contemporaneous with his claim.  
In this regard, the Board observes that the veteran has not 
been afforded a medical examination of his service-connected 
psychiatric disorder since May 1998.  In October 1998, five 
months after this VA mental examination was conducted, the 
veteran claimed that he was drug-free and met the criteria 
for a 10 to 30 percent evaluation.  The May 1998 examination 
report, although prepared by a physician, does not contain 
findings which are necessary to evaluate the severity of the 
veteran's service-connected psychiatric disability, and 
whether his schizophrenia is in remission.  As such, the 
Board finds that another VA mental examination is necessary 
prior to further appellate review of the veteran's claim for 
an increased evaluation for a psychiatric disorder.


In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran and 
ask him to specify the names and 
addresses of all health care providers 
who have treated his service-connected 
psychiatric disability since the most 
recent medical evidence of record dated 
in August 1998.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment.

2.  The RO should afford the veteran a VA 
examination by a psychiatrist to 
ascertain the current severity and 
manifestations of his schizophrenia.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should assess the severity of the 
veteran's service-connected psychiatric 
disability and discuss, utilizing the 
nomenclature of the rating schedule, the 
degree of social and occupational 
impairment caused by the veteran's 
schizophrenia.  Finally, the examiner 
should assign the veteran's service-
connected psychiatric disability an Axis 
V diagnosis (Global Assessment of 
Functioning scale score) consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  The examiner 
should express the rationale on which he 
bases his opinions.

When the development requested has been completed, the RO 
should readjudicate the veteran's claim on the basis of the 
additional evidence received.  If the RO does not grant the 
benefit sought, it should provide the veteran and his 
representative with a supplemental statement of the case and 
afford them an opportunity to respond thereto before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional medical 
evidence, and the Board does not intimate any opinion as to 
the merits of this appeal. The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  However, 
he is not required to act until he is otherwise notified.  



		
	Kerry J. Loring
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






